Ferguson, Judge
(dissenting):
I dissent.
As the accused pleaded guilty to absence without leave and disobedience of a lawful general order, in .violation, respectively, of Uniform Code of Military Justice, Articles 86 and 92, 10 USC §§ 886, 892, the alleged errors could only affect the sentence to be imposed in the case. In my opinion, they did.
The first error was in the receipt bf evidence that accused had been offered and refused punishment by his commanding officer under the provisions of Code, supra, Article 15, 10 USC § 815. In my opinion, such was clearly inadmissible. Assuming, as do my brothers, *145that court members might know a forty-five-minute absence is not usually referred to a special court-martial — a factor clearly open to doubt-trial counsel’s explanation therefor, on the basis that it was only because accused refused to elect non judicial punishment, could not serve but to paint him as one who had had much difficulty with his commander.
Moreover, there was no need for explanation of the summary court-martial for which accused did not appear, nor any requirement to explain anything about the reference of particular charges to trial. The charge before the court was the failure of the accused to appear at a designated place and at a designated hour. It mattered not why he was ordered so to appear. It mattered only that he did not do so. Any connection of his election to refuse company punishment with this matter simply escapes me. I would hold it clearly inadmissible in evidence on the same basis as we have excluded references to accused’s claim of other privileges. See United States v Workman, 15 USCMA 228, 35 CMR 200, and United States v Brooks, 12 USCMA 423, 31 CMR 9.
In like manner, it was error for the trial counsel to assert his personal opinion that “I don’t care to have this man in my Marine Corps.” Expression of such a personal opinion by counsel for either side is per se improper. See Canons 15, 22, Canons of Professional Ethics, American Bar Association; cf. United States v Johnson, 12 USCMA 602, 31 CMR 188; United States v Olson, 7 USCMA 242, 22 CMR 32. Thus, the staff legal officer correctly characterized the argument as erroneous, reprimanding counsel therefor, and recommending a reassessment of the sentence. However, it is likewise clear that this error goes directly to the punitive discharge. See United States v Fowle, 7 USCMA 349, 22 CMR 139, and United States v Mitchell, 16 USCMA 302, 36 CMR 458. The staff judge advocate and supervisory authority erred, therefore, in believing it might be purged of harmful effect by a mere probationary suspension. United States v Mitchell, supra. Such, in fact, calls for a disapproval of the discharge.
Accordingly, I disagree with the majority when they fail to find prejudice here in light of the action below. I would return the case to the board of review with instructions either to disapprove the bad-conduct discharge or order a rehearing on the sentence. As my brothers’ action does not comport with this, I note my dissent thereto.